 



Exhibit 10.51
THIRD AMENDMENT AGREEMENT
     This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 15th
day of December, 2006, by and among:
     (a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (“Borrower”);

     (b) the Lenders, as defined in the Credit Agreement, as hereinafter
defined:
     (c) KEYBANK NATIONAL ASSOCIATION, as lead arranger, book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”); and
     (d) BNP PARIBAS, as documentation agent.

     WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dates as of March 15, 2004, that provides, among other things, for
loans and letters of credit aggregating Fifty Million Dollars ($50,000,000), all
upon certain terms and conditions (as amended and as the same may from time to
time be further amended, restated or otherwise modified, the “Credit
Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto; and
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrower, Agent and the
Lenders agree as follows:
     1. Notice of Foreign Restructuring. Borrower has notified Agent and the
Lenders that it plans to transfer one hundred percent (100%) of its ownership
interests in Sykes Enterprises Incorporated S.L. (the “Spanish Entity”) to SEI
International Services S.a.r.l., a company organized under the laws of
Luxembourg, in order to simplify operations, reduce administrative costs and
provide overall greater efficiencies among its Foreign Subsidiaries (the “2006
Foreign Restructuring”).
     2. Consent to 2006 Foreign Restructuring. Agent and the Lenders hereby
consent to the 2006 Foreign Restructuring on the condition that no Default or
Event of Default exists, or immediately after the completion of the 2006 Foreign
Restructuring, will exist. This Amendment shall serve as evidence of such
consent. The consent contained in this Amendment shall not be deemed to waive or
amend any other provision of the Credit Agreement or the Loan Documents and
shall not serve as consent to or amendment of any other matter prohibited by the
terms and conditions of the Credit Agreement or other Loan Documents. All terms
of the Credit Agreement and the other Loan documents remain in full force and
effect and constitute the legal, valid, binding and enforceable obligations of
Borrower to Agent and the Lenders.

 



--------------------------------------------------------------------------------



 



     3. Amendment to Credit Agreement. The Credit Agreement is hereby amended to
delete Schedule 3 (Pledged Securities) therefrom and to insert in place thereof
a new Schedule 3 in the form of Schedule 3 hereto.
     4. Release of Security Interest Under Borrower Pledge Agreement. In
connection with the 2006 Foreign Restructuring, effective as of December 15,
2006 Agent and the Lenders hereby release and terminate their security interest
in the shares of the Spanish Entity, under the certain Pledge Agreement, dates
as of March 15, 2004, by Borrower in favor of Agent, for the benefit of the
Lenders.
     5. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment.
     6. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists
under the Credit Agreement, nor will any occur immediately after the execution
and delivery of this Amendment or by the performance or observance of any
provision hereof; (e) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (f) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.
     7. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     8. Waiver. Borrower, by signing below, hereby waives and releases Agent and
each of the Lenders, and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is

 



--------------------------------------------------------------------------------



 



aware, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     13. JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERSIE, AMONG
BORROWER, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEROF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            SYKES ENTERPRISES, INCORPORATED
      By:   /s/ W. Michael Kipphut         W. Michael Kipphut,        Senior
Vice President — Finance        KEYBANK NATIONAL ASSOCIATION,
     as Agent and as a Lender
      By:   /s/ Jeff Kalinowski         Jeff Kalinowski        Senior Vice
President        BNP PARIBAS,
as Documentation Agent and as a Lender
      By:   /s/ Henry Seth         Name:   Henry Seth        Title:   Director 
            By:   /s/ Mathew Harvey         Name:   Mathew Harvey        
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Third Amendment Agreement dated as of December 15, 2006. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, as of the date hereof, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                      SYKES ENTERPRISES — SOUTH AFRICA       SYKES E-COMMERCE,
INCORPORATED    
 
                   
By:
  /s/ W. Michael Kipphut       By:   /s/ James T. Holder    
 
                   
 
  Name: W. Michael Kipphut           Name: James T. Holder    
 
  Title: President           Title: Director    
 
                    SYKES REALTY, INC.       MCQUEEN INTERNATIONAL
INCORPORATED    
 
                   
By:
  /s/ James T. Holder       By:   /s/ W. Michael Kipphut    
 
                   
 
  Name: James T. Holder           Name: W. Michael Kipphut    
 
  Title: Senior Vice President           Title: Director    
 
                    SYKES GLOBAL HOLDINGS LLC       SYKES LP HOLDINGS LLC    
 
                   
By:
  /s/ W. Michael Kipphut       By:   /s/ W. Michael Kipphut    
 
                   
 
  Name: W. Michael Kipphut           Name: W. Michael Kipphut    
 
  Title: Senior Vice President           Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
PLEDGED SECURITIES

                              Pledged Name of Subsidiary   Jurisdiction  
Pledgor   Percentage
 
               
Sykes (Bermuda) Holdings Limited
  Bermuda   Sykes LP Holdings LLC     65 %

 